CHASE, J.
I dissent, on the ground that the records of the municipal civil service commission, including the eligible list, are so fragmentary and incomplete that the relator should have been allowed to produce other evidence to show that he duly passed an examination for the position of janitor, and that he was thereupon duly appointed to such position after his name was certified to the appointing officer by said civil service commission as upon the eligible list kept by them for that class of employ6s. People ex rel. Merritt v. Civil Service Board, 13 App. Div. 309, 43 N. Y. Supp. 191.